DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office Action addresses U.S. Application No. 17/497855 (the “855 Application” or “instant application”).   Based upon a review of the instant application, the actual filing date of the instant application is October 8, 2021. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The instant application is a continuation of US Application 16/260879 (the ‘879 application), filed 1/29/2019, which is a reissue application US Patent No. 8,654,093 (“’093 Patent”), which was filed on February 6, 2012, as US Application 13/366983 (“the ‘983 Application”), entitled “INFORMATION PROCESSING APPARATUS.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘093 patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘093 patent. Also based upon the Examiner's independent review of the ‘093 patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations, or certificates of correction.

II. CLAIM STATUS
The ‘093 Patent issued with claims 1-7 (“Patented Claims”). The preliminary amendment filed with this reissue application cancels claims 1-7 and adds claims 8-14.  As of the date of this Office Action, the status of the claims is:
a. Claims 8-14 (“Pending Claims”).
b. Claims 8-14 are treated on the merits below (“Examined Claims”)

III. PRELIMINARY AMENDMENTS OF 10/8/2021
The amendment to the specification and claims filed on 10/8/2021 have been entered and considered. 

IV. PRIORITY CLAIMS
 	Based upon a review of the instant application and ‘093 patent, the Examiner finds that current application is a continuing reissue of 16/260879, filed 1/29/2019, which is a reissue of the ‘093 patent, filed 2/6/2012.   
Based upon a review of the ‘093 Patent itself, the Examiner finds that Applicant is claiming foreign priority under 35 USC § 119(a) to Japanese document 2011-025576, filed February 9, 2011. 
 Because the effective filing date of the instant application is not on or after March 16,
2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions of 35 USC 102, and 112 apply.

V. REISSUE DECLARATION
	The reissue declaration filed 12/13/2021 is approved.  




VI. SPECIFICATION OBJECTION 
The specification is objected to because it does not contain the proper notice for multiple reissue applications.  37 CFR 1.177(a).  When more than one reissue if filed on a patent, the specification should state, for example:
”Notice: More than one reissue application has been filed for the reissue of Patent No. 9,999,999. The reissue applications are application numbers 09/999,994 (the present application), 09/999,995, and 09/999,998, all of which are divisional reissues of Patent No. 9,999,999.” See MPEP 1451.
Applicant should revise the specification. 

VII. 112 REJECTIONS
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite now that the control unit associates a first password with the first information and a second password with the second information.  The first and second information is information corresponding to the finger pad and a second portion of the finger.  The alleged support is at column 7, lines 31-41.  This section mostly refers to figure 12b, which only has a single password.  In the last sentence, it refers to having multiple passwords with multiple input methods.  However, nowhere does the specification state that each portion of the finger is assigned to a different password, as is now claimed.  In other words, the claims require that the finger pad be associated with a first password  and the second portion be associated with a second password.  This feature lacks support in the specification.  


VII. 251 REJECTIONS
Claims 8-14 rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows: see discussion above in the written description rejection.  

Claims 8-14 are rejected under 35 U.S.C. 251 as for failure to comply with the original patent requirement of 35 USC 251. 

In reissue, it is not enough that an invention might have been suggested or indicated in the specification.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention, Antares Pharmaceutical v. Medac GMBH, 771 F3d. 1354, 1362 (Fed. Cir. 2014).  See also MPEP 1412.01.   After reviewing the specification, the Examiner finds no discussion of having a first portion of the finger assigned to a first password and a second portion assigned to a second password.  Hence, the claims violate the original patent requirement.  


VIII. ALLOWABLE SUBJECT MATTER
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	8-14 define over the art in that none of the art associates a first password with the first information, which is the finger pad and the second password with the second information, as claimed.  

IX. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992     

CONFEREES:                                                                                                                                                                                       /JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992